Case 2:17-cv-00124-PLM-MV ECF No. 77 filed 01/21/20 PageID.1026 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN

WILLIAM JOHNSON, JILL JOHNSON,                     )
BRIAN MASON, NAOMI MASON, and                      )
SECOND AMENDMENT FOUNDATION, INC.,                 )
                                                   )
                                                   )
                         Plaintiffs,               )
                                                   ) No. 2:17-CV-124-PLM-TPG
v.                                                 )
                                                   )
NICK LYON, in his official capacity as Director of )
the Michigan Department of Health and Human        )
Services,                                          )
                                                   )
                         Defendant.                )

              F.R.CIV.P. 15(a)(2) MOTION FOR LEAVE
   TO FILE AMENDED COMPLAINT AND FOR STATUS CONFERENCE

      Plaintiffs, WILLIAM JOHNSON, JILL JOHNSON, and SECOND

AMENDMENT FOUNDATION, INC., by and through LAW FIRM OF DAVID G.

SIGALE, P.C., their attorney, hereby moves this Honorable Court, pursuant to

F.R.Civ.P. 15(a)(2), for leave to file an Amended Complaint in this matter. In

support thereof, Plaintiffs state as follows:


      1.     Plaintiffs filed a currently-pending Complaint challenging Michigan

DHHS Foster Care Rule 400.9415(3), both facially and as applied to foster parents

who are qualified to possess and carry a firearm for self-defense purposes.

      2.     Effective January 3, 2020, the State amended Rule 400.9415 to state

the following:

             R 400.9415 of the Michigan Administrative Code is amended, in
             relevant part, as follows:
Case 2:17-cv-00124-PLM-MV ECF No. 77 filed 01/21/20 PageID.1027 Page 2 of 4




                    R 400.9415 Hazardous materials and firearm storage.

             Rule 415. (1) Federal standards for a foster family or group
             home include specific safety requirements for weapons, pools,
             hot tubs, and spas, as these pose a particular preventable
             danger to children.

             ...

             (3) Unless carried in the home as permitted by law, firearms and
             ammunition must be stored as follows:
                   (a) Firearms must be all of the following:
                          (i) Locked in compliance with 1 of the following:
                                  (B) By a trigger-lock.
                                  (C) In a gun safe.
                                  (D) A solid metal gun case.
                                  (E) A solid wood gun case.
                          (ii) Unloaded.
                          (iii) Separate from ammunition.
                          (iv) Inaccessible to children.
                   (b) Ammunition must be stored in a locked location and
                   inaccessible to children.

      3.     As compared to the previous version of the Rule that is the subject of

the Plaintiffs’ original Complaint, Plaintiffs’ ability to possess and use a firearm

while being foster parents is changed in one way, while remaining unaffected in

others. Therefore, Plaintiffs seek leave to file an Amended Complaint to reflect the

passage of the amended Rule and its effect on the Plaintiffs.

      4.     The proposed Amended Complaint is attached hereto as Exhibit “A.”

      5.     Additionally, the depositions of all parties and relevant government

officials, approximately 15 in all, were repeatedly scheduled in the Marquette and

Lansing areas and delayed, mostly due to the pending nature of the amended Rule.
Case 2:17-cv-00124-PLM-MV ECF No. 77 filed 01/21/20 PageID.1028 Page 3 of 4



Now that the amended Rule is finalized, Plaintiffs request a status conference to

map out the upcoming steps in this litigation.

      6.     This Motion is not brought for dilatory purposes, or for purposes of

delay, but only so that Plaintiffs may bring all issues and persons before the Court

who are necessary to resolve Plaintiffs’ claims.

      7.     Plaintiffs’ counsel has conferenced with Defendant’s counsel, and

Defendant does not oppose the granting of this Motion, though Defendant’s non-

objection does not waive any rights, objections, or defenses as to said Amended

Complaint.




      WHEREFORE, the Plaintiffs, WILLIAM JOHNSON, JILL JOHNSON, and

SECOND AMENDMENT FOUNDATION, INC., pray this Court grant them leave

to file their Amended Complaint, instanter, set a status conference as to upcoming

scheduling and discovery matters, and granting such other and further relief as this

Court may deem proper and just.


Dated: January 21, 2020

                                              /s/ David G. Sigale
                                              Attorney for Plaintiffs

David G. Sigale (Atty. ID# 6238103 (IL))
LAW FIRM OF DAVID G. SIGALE, P.C.
430 West Roosevelt Road
Wheaton, IL 60187
630.452.4547
dsigale@sigalelaw.com
Case 2:17-cv-00124-PLM-MV ECF No. 77 filed 01/21/20 PageID.1029 Page 4 of 4



 CERTIFICATE OF ATTORNEY AND NOTICE OF ELECTRONIC FILING


The undersigned certifies that:

      1.     On January 21, 2020, the foregoing document was electronically filed
with the District Court Clerk via CM/ECF filing system;


      2.    Pursuant to F.R.Civ.P. 5, the undersigned certifies that, to his best
information and belief, there are no non-CM/ECF participants in this matter.



                                                    /s/ David G. Sigale
                                                    Attorney for Plaintiffs
